Exhibit 10.55

[LETTERHEAD OF WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)]

April 2, 2009

VIA EMAIL

SMTC Manufacturing Corporation of Canada/

Societe de Fabrication SMTC du Canada

635 Hood Road

Markham, Ontario L3R 4N6

Dear Ms. Jane Todd:

 

Re: Wachovia Capital Finance Corporation (Canada) and SMTC Manufacturing
Corporation of Canada/s/ociete de Fabrication SMTC du Canada

Reference is made to the second amended and restated Canadian loan agreement
dated as of August 7, 2008 as amended by letter dated November 19, 2008 (as
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time, the “Canadian Loan Agreement”) between Wachovia Capital Finance
Corporation (Canada), as the Revolving Lender and the Agent, and SMTC
Manufacturing Corporation of Canada/s/ociete de Fabrication STMC du Canada, as
the Canadian Borrower.

 

1. Definitions. In this letter, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the Canadian Loan Agreement.

 

2. Waiver of Existing Events of Default.

 

  (a) Two (2) Events of Default have occurred and are existing under
Section 9.1(a)(ii) of the Canadian Loan Agreement as a result of the Canadian
Borrower breaching:

 

  (i) the EBITDA covenant in Section 8.19 of the Canadian Loan Agreement. More
specifically, the Canadian Borrower failed to ensure that EBITDA for SMTC
Corporation and its Subsidiaries was not less than US$8,500,000 on a
consolidated rolling four (4) fiscal quarter basis at the end of December 2008;
and

 

  (ii) the Fixed Charge Coverage Ratio covenant in Section 8.23 of the Canadian
Loan Agreement. More specifically, the Canadian Borrower failed to ensure that
SMTC Corporation and its Subsidiaries maintain a Fixed Charge Coverage Ratio of
not less than 1.00x on a consolidated rolling four (4) fiscal quarter basis at
the end of December 2008,

 

       (collectively, the “Existing Events of Default”).

 

  (b)

In the sole and absolute discretion of each of the Agent and the Revolving
Lender, and in reliance on the specific description of the Existing Events of
Default herein,



--------------------------------------------------------------------------------

 

each of the Agent and the Revolving Lender hereby waives the Existing Events of
Default.

 

  (c) Notwithstanding the foregoing, the waiver by each of the Agent and the
Revolving Lender as set forth herein:

 

  (i) shall not extend to any other Default or Event of Default;

 

  (ii) shall not be construed as a waiver of any other provision of the
Financing Agreements or any further or future action on the part of any of the
Canadian Borrower or the Obligors that would require a consent or waiver by any
of the Agent or the Revolving Lender; and

 

  (iii) is intended to be limited to the specific purpose and intent for which
same has been provided and does not prejudice any rights or remedies that any of
the Agent or the Revolving Lender may now have or may have in the future under
or in connection with the Canadian Loan Agreement or the other Financing
Agreements including, without limitation, the exercise of any rights and
remedies by any of the Agent and the Revolving Lender.

 

  (d) Each of the Agent and the Revolving Lender reserves its rights and
remedies at any time and from time to time in connection with any Default or
Event of Default now existing or hereafter arising, other than the Existing
Events of Default specifically waived herein.

 

3. Amendment to Canadian Loan Agreement.

 

  (a) This letter is also an amendment to the Canadian Loan Agreement. Unless
the context of this letter otherwise requires, the Canadian Loan Agreement and
this letter shall be read together and shall have effect as if the provisions of
the Canadian Loan Agreement and this letter were contained in one agreement. The
term “Agreement” when used in the Canadian Loan Agreement means the Canadian
Loan Agreement as amended by this letter, together with all amendments,
modifications, supplements, extensions, renewals, restatements and replacements
thereof from time to time.

 

  (b) The Canadian Loan Agreement is amended as follows:

 

  (i) The definition of “EBITDA” in Section 1.33 of the Canadian Loan Agreement
is amended by adding the following new paragraph after subparagraph (iv):

 

       “For purposes of EBITDA calculations with respect to fiscal year 2009 and
the first fiscal quarter of 2010 of SMTC Corporation, negative EBITDA up to
US$10,000,000 incurred by SMTC Corporation and its Subsidiaries in such period
generated by the Boston operations and other restructuring as set out in the
2009 projections of SMTC Corporation provided by the Canadian Borrower to the
Agent and approved by the Agent shall be excluded from such calculations.”.



--------------------------------------------------------------------------------

  (ii) The definition of “Interest Rate” in Section 1.62 of the Canadian Loan
Agreement is amended as follows:

 

  (A) by inserting “plus two (2%) percent per annum” after “Canadian Prime Rate”
in the first line;

 

  (B) by inserting “plus two (2%) percent per annum” after “US Prime Rate” in
the third line;

 

  (C) by deleting “one (1%)” in the fifth line and replacing it with “three
(3%)”; and

 

  (D) by deleting “three (3%)” in the sixth line and replacing it with “five
(5%)”.

 

  (iii) The definition of “Total Debt” in Section 1.120 of the Canadian Loan
Agreement is deleted and replaced with

 

       “1.120                 “Total Debt”

 

       “Total Debt” shall mean, at any time, the outstanding amount of the
Obligations and all other obligations, liabilities and indebtedness of SMTC
Corporation and its Subsidiaries, calculated on a consolidated basis and in
accordance with GAAP, secured by valid and perfected first priority Liens on any
property, assets or undertaking of such Persons minus the amount of cash held in
the bank accounts of such Persons.”.

 

  (iv) Section 8.6(a)(i) “Financial Statements and Other Information” of the
Canadian Loan Agreement is deleted and replaced with:

 

       “(i) within thirty (30) days after the end of each fiscal month or within
forty-five (45) days after the end of a fiscal month that is the month end of a
fiscal quarter of SMTC Corporation, monthly unaudited financial statements of
Canadian Borrower and US Borrowers and unaudited consolidating financial
statements of SMTC Corporation (including in each case balance sheets,
statements of income and loss, statements of cash flow, statements of
shareholders’ equity, sales backlog reports and sales and profitability reports
for the ten (10) largest customers of SMTC and its Subsidiaries), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of US Borrowers, Canadian Borrower and SMTC Corporation and their
respective Subsidiaries as of the end of and through such fiscal month together
with a certificate of the chief financial officer of Canadian Borrower in form
and content satisfactory to Canadian Lenders and substantially in the form
attached hereto as Schedule 8.6 (each, an “Officer’s Compliance Certificate”)
setting out compliance with Sections 8.19 and 8.23, as applicable, each as at
the end of the most recent fiscal month of SMTC Corporation, and the
calculations used to determine such compliance and attaching the financial
statements used to determine such compliance;”.



--------------------------------------------------------------------------------

  (v) Section 8.6(a)(ii) “Financial Statements and Other Information” of the
Canadian Loan Agreement is deleted and replaced with:

 

       “(ii) within forty-five (45) days after the end of each fiscal quarter of
SMTC Corporation, quarterly unaudited financial statements of Canadian Borrower
and US Borrowers and unaudited consolidating financial statements of SMTC
Corporation (including in each case balance sheets, statements of income and
loss, statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC and its Subsidiaries), all in reasonable detail, fairly presenting the
financial position and the results of the operations of US Borrowers, Canadian
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal quarter together with an Officer’s Compliance
Certificate in form and content satisfactory to Canadian Lenders setting out the
Total Leverage Ratio for the calculation of the Applicable Margin and compliance
with Sections 8.24 and 8.25 each as at the end of the most recent fiscal quarter
of SMTC Corporation, and the calculations used to determine such ratio and
compliance and attaching the financial statements used to determine such ratio
and compliance;”.

 

  (vi) Schedules 8.6 and 8.19 hereto shall be schedules to the Canadian Loan
Agreement.

 

  (vii) Section 8.19 “EBITDA” of the Canadian Loan Agreement is deleted and
replaced with:

 

       “8.19                EBITDA

The Canadian Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each month on a consolidated trailing
twelve (12) month basis, shall not be less than the amounts set forth in the
table below:

 

End of Month

  

TTM EBITDA

January 2009    US$5,900,000 February 2009    US$6,200,00 March 2009   
US$3,400,000 April 2009    US$3,400,000 May 2009    US$4,200,000 June 2009   
US$3,700,000 July 2009    US$4,200,000 August 2009    US$4,000,000 September
2009    US$3,700,000 October 2009    US$3,800,000 November 2009    US$4,300,000
December 2009    US$3,800,000 January 2010    US$4,200,000 February 2010   
US$4,700,000 March 2010    US$5,500,000



--------------------------------------------------------------------------------

It is the intention of the Agent and the Canadian Borrower to reset in writing
the EBITDA covenant in Section 8.19 by April 10, 2010 and if the Agent and the
Canadian Borrower cannot agree on such reset by April 10, 2010 then the Canadian
Borrower shall comply with the Fixed Charge Coverage Ratio in Section 8.23.

The Agent and the Canadian Borrower acknowledge and agree that Schedule 8.19
sets out how the Agent calculated the EBITDA covenant in Section 8.19 and that
total 2008 EBITDA of US$5,897,000 in column A in Schedule 8.19 represents EBITDA
for 2008 retrieved from SMTC Corporation’s 2008 financial statements.”.

 

  (viii) Section 8.23 “Fixed Charge Coverage Ratio” of the Canadian Loan
Agreement is deleted and replaced with:

 

       “8.23                Fixed Charge Coverage Ratio

In the event that the Agent and the Canadian Borrower cannot agree to reset in
writing the EBITDA covenant in Section 8.19 by April 10, 2010 then the Canadian
Borrower shall ensure that SMTC Corporation and its Subsidiaries maintain a
Fixed Charge Coverage Ratio of not less than 1.25:1 calculated at the end of
each fiscal month starting with April 2010 on a consolidated trailing twelve
(12) month basis and in accordance with GAAP.”.

 

  (ix) Section 8.24 “Maximum Total Debt” of the Canadian Loan Agreement is
deleted and replaced with the following:

 

       “8.24                Maximum Total Debt

The Canadian Borrower shall ensure that the outstanding Total Debt of SMTC
Corporation and its Subsidiaries under this Agreement, the US Loan Agreement and
Capital Leases shall not exceed the applicable number set forth in the table
below times trailing twelve (12) month EBITDA of SMTC Corporation and its
Subsidiaries calculated at the end of each fiscal quarter in the table below on
a consolidated basis in accordance with GAAP:



--------------------------------------------------------------------------------

End of Fiscal Quarter

  

Maximum Total Debt/EBITDA

March 2009    6.3x June 2009    4.7x September 2009    3.9x December 2009   
3.1x Each Fiscal Quarter thereafter    3.0x

 

  (x) Section 8.25 “Maximum Capital Expenditures” of the Canadian Loan Agreement
is deleted and replaced with:

 

       “8.25                Maximum Unfunded Capital Expenditures

The Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries do
not, directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, unfunded Capital Expenditures in an aggregate
amount in excess of US$1,000,000 for fiscal year 2009 of SMTC Corporation.

It is the intention of the Agent and the Canadian Borrower to reset in writing
the Maximum Unfunded Capital Expenditures covenant in Section 8.25 by April 10,
2010 and if the Agent and the Canadian Borrower cannot agree on such reset by
April 10, 2010 then the maximum unfunded capital expenditure amount above shall
be US$500,000 for each fiscal year of SMTC Corporation on a go forward basis.”.

 

  (xi) Section 8 “Affirmative and Negative Covenants” of the Canadian Loan
Agreement is amended by adding the following new Section 8.27 “Total Excess
Availability” thereto:

 

       “8.27                Total Excess Availability

The Canadian Borrower shall ensure that Total Excess Availability at all times
is not less than US$1,000,000.”.

 

  (xii) Section 9.1(a)(ii) “Events of Default” of the Canadian Loan Agreement is
amended by:

 

  (A) deleting “and” in the fourth line and replacing it with “,”; and

 

  (B) inserting “and 8.27” after “8.26” in the fourth line.



--------------------------------------------------------------------------------

  (c) The effective date of the amendment to the Canadian Loan Agreement
provided in this letter is April 2, 2009.

 

4. No Novations. Nothing in this letter, or in the Canadian Loan Agreement when
read together with this letter, shall constitute a novation, payment, re-advance
or reduction or termination in respect of any Obligations.

 

5. Financing Agreement. This letter is a Financing Agreement.

 

6. Intentionally Deleted.

 

7. Expenses. The Canadian Borrower shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to the Agent and Revolving Lender in connection with the preparation,
negotiation, completion, execution, delivery and review of this letter and all
other documents and instruments arising therefrom and/or executed in connection
therewith.

 

8. Conditions Precedent to Effectiveness. This letter shall not be effective
until each of the following conditions has been met to the satisfaction of each
of the Agent and the Revolving Lender or has been waived in writing (in whole or
in part) by all of them in their sole respective discretion:

 

  (a) the Agent and the Revolving Lender have received this letter duly
authorized, executed and delivered by each of the Canadian Borrower and the
Obligors;

 

  (b) no Default or Event of Default has occurred and is continuing other than
the Existing Events of Default; and

 

  (c) no material adverse change shall have occurred with respect to any of the
Canadian Borrower or the Obligors since the date of the Agent’s latest field
examination and no change or event shall have occurred which would have a
material adverse effect on any of the Canadian Borrower or the Obligors.

 

9. Continuance of Canadian Loan Agreement and Security.

 

  (a) The Canadian Loan Agreement, as amended by this letter, shall be and
continue in full force and effect and is hereby confirmed and the rights and
obligations of all parties thereunder shall not be affected or prejudiced in any
manner except as specifically provided for herein.

 

  (b) Each of the Canadian Borrower and the Obligors hereby acknowledges,
confirms and agrees that:

 

  (i) all security delivered by the Canadian Borrower and the Obligors secures
the payment of all of the Obligations including, without limitation, the
obligations arising under the Canadian Loan Agreement, as amended by the terms
of this letter;



--------------------------------------------------------------------------------

  (ii) the Agent and the Canadian Lenders shall continue to have valid,
enforceable and perfected first priority liens upon the collateral described in
the Financing Agreements, subject only to liens expressly permitted pursuant to
the Canadian Loan Agreement.

 

  (c) To induce the Agent and the Revolving Lender to enter into this letter,
each of the Canadian Borrower and the Obligors hereby represent and warrant to
each of the Agent and the Revolving Lender as follows, which representations and
warranties shall survive the execution and delivery of this letter:

 

  (i) after giving effect to this letter, the Canadian Borrower and the Obligors
are in compliance with all covenants in the Financing Agreements;

 

  (ii) after giving effect to this letter, all the representations and
warranties set out in the Financing Agreements are true and accurate;

 

  (iii) after giving effect to this letter, no Default or Event of Default has
occurred or is continuing;

 

  (iv) after giving effect to this letter, no material adverse change has
occurred with respect to any of the Canadian Borrower or the Obligors since the
date of the Agent’s latest field examination and no change or event has occurred
which would have a material adverse effect on any of the Canadian Borrower or
the Obligors;

 

  (v) the execution delivery, delivery and performance of this letter and the
transactions contemplated hereunder are all within its powers, have been duly
authorized by it and are not in contravention of law or the terms of its
organizational documents or any indenture, agreement or undertaking to which it
is a party or by which it or its property is bound;

 

  (vi) it has duly executed and delivered this letter; and

 

  (vii) this letter constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

10. Counterparts. This letter may be executed in any number of separate
original, facsimile or pdf counterparts, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

11. Governing Law. The validity, interpretation and enforcement of this letter
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

12.

Further Assurances. At the request of any of the Agent or the Revolving Lender
at any time and from time to time, each of the Canadian Borrower and the
Obligors shall, at their expense, duly execute and deliver, or cause to be duly
executed and delivered, such further



--------------------------------------------------------------------------------

 

agreements, documents and instruments, and do or cause to be done such further
acts as may be requested by any of the Agent or the Revolving Lender to
effectuate the provisions or purposes of this letter.

 

13. Amendments and Waivers. Neither this letter nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by the parties hereto.

 

14. Headings. The division of this letter into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this letter.

 

15. Successors and Assigns. This letter shall be binding upon and inure to the
benefit of and be enforceable by the Agent, the Revolving Lender, the Canadian
Borrower and the Obligors and their respective successors and assigns. The
Canadian Borrower and the Obligors may not assign their respective rights under
this letter without the prior written consent of the Agent and the Revolving
Lender.

 

16. Partial Invalidity. If any provision of this letter is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
letter as a whole, but this letter shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

17. Acceptance. If the foregoing correctly sets out our agreement, please
indicate your acceptance of this letter by signing below and returning an
executed copy to us by no later than 5:00 p.m. on April 2, 2009 (the “Effective
Date”). If not so signed and returned to us on the Effective Date, this letter
shall be null and void.

Yours truly,

REVOLVING LENDER AND AGENT:

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA)

 

By:   /s/ Carmela Massari  

Name: Carmela Massari

Title: First Vice President

 

By:      

Name:

Title:



--------------------------------------------------------------------------------

Agreed this 2nd day of April 2009.

CANADIAN BORROWER:

SMTC MANUFACTURING

CORPORATION OF CANADA/s/OCIETE

DE FABRICATION SMTC DU CANADA

 

By:   /s/ John Caldwell  

Name: John Caldwell

Title: President & CEO

 

By:   /s/ Jane Todd  

Name: Jane Todd

Title: CFO & Secretary



--------------------------------------------------------------------------------

OBLIGORS:

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under the Canadian Loan Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Canadian Loan Agreement and this letter and understands and agrees to the terms
thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated as of the 2nd day of April, 2009.

 

SMTC CORPORATION     SMTC HOLDINGS, LLC By:   /s/ John Caldwell    

By:

 

/s/ John Caldwell

 

Name: John Caldwell

Title: President & CEO

     

Name: John Caldwell

Title: President & CEO

 

By:  

/s/ Jane Todd

   

By:

 

/s/ Jane Todd

 

Name: Jane Todd

Title: CFO & Secretary

     

Name: Jane Todd

Title: CFO & Secretary

 

HTM HOLDINGS, INC.     RADIO COMPONENTES DE MEXICO, S.A. DE C.V. By:   /s/ John
Caldwell    

By:

 

/s/ John Caldwell

 

Name: John Caldwell

Title: President & CEO

     

Name: John Caldwell

Title: President & CEO

 

By:  

/s/ Jane Todd

   

By:

 

/s/ Jane Todd

 

Name: Jane Todd

Title: CFO & Secretary

     

Name: Jane Todd

Title: CFO & Secretary



--------------------------------------------------------------------------------

SMTC DE CHIHUAHUA, S.A. DE C.V.     SMTC NOVA SCOTIA COMPANY By:   /s/ John
Caldwell    

By:

 

/s/ John Caldwell

 

Name: John Caldwell

Title: President & CEO

     

Name: John Caldwell

Title: President & CEO

 

By:  

/s/ Jane Todd

   

By:

 

/s/ Jane Todd

 

Name: Jane Todd

Title: CFO & Secretary

     

Name: Jane Todd

Title: CFO & Secretary

 

SMTC MANUFACTURING CORPORATION OF CALIFORNIA     SMTC MEX HOLDINGS, INC. By:  
/s/ John Caldwell    

By:

 

/s/ John Caldwell

 

Name: John Caldwell

Title: President & CEO

     

Name: John Caldwell

Title: President & CEO

 

By:  

/s/ Jane Todd

   

By:

 

/s/ Jane Todd

 

Name: Jane Todd

Title: CFO & Secretary

     

Name: Jane Todd

Title: CFO & Secretary

 

SMTC MANUFACTURING CORPORATION OF MASSACHUSETTS By:   /s/ John Caldwell  

Name: John Caldwell

Title: President & CEO

 

By:  

/s/ Jane Todd

 

Name: Jane Todd

Title: CFO & Secretary



--------------------------------------------------------------------------------

SCHEDULE 8.6

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
the Second Amended and Restated Canadian Loan Agreement dated as of August 7,
2008, by and among SMTC MANUFACTURING CORPORATION OF CANADA, as Canadian
Borrower, and WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Revolving Lender
and Agent, and the Second Amended and Restated US Loan Agreement dated as of
August 7, 2008 by and among SMTC MANUFACTURING CORPORATION OF CALIFORNIA, SMTC
MANUFACTURING CORPORATION OF MASSACHUSETTS, SMTC MEX HOLDINGS, INC., as US
Borrowers, WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Revolving Lender
and Agent, and EXPORT DEVELOPMENT CANADA, as Tranche B Lender and Tranche B
Agent.

 

  1. I am the duly elected, qualified and acting Senior Vice President Finance
and Chief Financial Officer of the Borrowers and SMTC Corporation.

 

  2. I have reviewed and am familiar with the contents of this Certificate.

 

  3. I have reviewed the terms of the Canadian Loan Agreement and the US Loan
Agreement referred to above.

 

  4. Attached hereto as Attachment is a certificate signed by me demonstrating
compliance with the EBITDA covenants set forth in Section 8.19 of the Canadian
Loan Agreement and Section 8.18 of the US Loan Agreement together with the
financial statements used to determine such compliance.

 

  5. Attached hereto as Attachment 2 is a certificate signed by me demonstrating
compliance with the Fixed Charge Coverage Ratio covenants set forth in Section
8.23 of the Canadian Loan Agreement and Section 8.22, of the US Loan Agreement
together with the financial statements used to determine such compliance.

 

  6. Attached hereto as Attachment is a certificate signed by me demonstrating
compliance with the Maximum Total Debt covenants set forth in Section 8.24 of
the Canadian Loan Agreement and Section 8.23 of the US Loan Agreement together
with the financial statements used to determine such compliance.

 

  7. Attached hereto as Attachment 4 is a certificate signed by me demonstrating
compliance with the Maximum Unfunded Capital Expenditures covenants set forth in
Section 8.25 of the Canadian Loan Agreement and Section 8.24 of the US Loan
Agreement together with the financial statements used to determine such
compliance.

IN WITNESS WHEREOF, I execute this Certificate this          day of
                    , 20        .

SMTC CORPORATION

By:

        Name: Jane Todd

        Title: SVP Finance and CFO

 

2



--------------------------------------------------------------------------------

Company Name

   31/03/2009 15:41

EBITDA Compliance Certificate

  

For Month and YTD period ending:

  

 

     Monthly Actual    YTD Actual

Net income

   —      —  

Plus: Interest

   —      —  

Plus: Income taxes

   —      —  

Plus: Depreciation

   —      —  

Plus: Amortization

   —      —  

Less: Unusual gains             Detail below

   —      —  

Plus: Unusual losses              Detail below

   —      —  

Plus: Stock option expenses

   —      —  

EBITDA

   —      —  

Monthly rolling EBITDA

 

EBITDA for:

 

months ended

   $ —  

EBITDA for the month of:

               —           

Rolling month /QTR EBITDA at

    

Standard

    

Compliance

       no

 

Name

   

Signature

   

Title

   

Date

   

 

3



--------------------------------------------------------------------------------

Company Name

   XXXXXXXXXX

FCCR Compliance Certificate

  

For the period ending             X month ending date

  

 

EBITDA for period ending:                                     Date

   $         —  

Fixed Charges

     —  

Pension Payments

     —  

Capital Leases Payments

     —  

Interest Payments

     —  

Unfunded Capital Expenditures

     —  

Maintenance Capex

     —  

Cash Taxes

     —  

Other

     —  

Other

     —  

Other

     —  

Total Fixed Charges

   $         —  

Fixed Charge Covenant Ratio

     #DIVIO!

Standard

     0

Compliance

     #DIV/O!

 

Name

   

Signature

   

Title

   

Date

   

 

4



--------------------------------------------------------------------------------

Company Name

   Debt/EBITDA minus Unfunded Capex Ratio   

Date

  

 

      31-Mar    30-Jun    30-Sep    31-Dec

Revolver

           

Term (Current)

           

Leases (Current)

           

Term( LT)

           

Leases (LT)

           

Letters of credit

   —           

Total debt

   —      —      —      —  

EBITDA (4 QTR Rolling)

           

Debt/EBITDA

   #D1V/O!    #DIV/O!    #DIV/O!    #D1V/O!

Standard

   6.9    5.2    4.4    3.6

Compliance

   #DIV/O!    #DIV/O!    #DIV/O!    #DIV/O!

 

Name

   

Signature

   

Title

   

Date

   

 

5



--------------------------------------------------------------------------------

Company Name

   3/31/2009 16:34 Date   

Unfunded CAPEX Covenant

  

 

      31-Mar    30-Jun    30-Sep    31-Dec

YTD CAPEX

           

YTD CAPEX financing

           

YTD Unfunded CAPEX

   $ —      $ —      $ —      $ —  

Maximum

   $ 1,000,000    $ 1,000,000    $ 1,000,000    $ 1,000,000

Compliance

     YES      YES      YES      YES

 

Name

   

Signature

   

Title

   

Date

   

 

6



--------------------------------------------------------------------------------

Page 18

 

SCHEDULE 8.19

EBITDA CALCULATIONS

 

SMTC EBITDA(US$)    A
Actual
2008     B
Plan
2009     C
85%
plan     D
Rolling 12-mth
2009    E
Rolling 12-mth
adj non qtr mths    F
Covenant

Jan

   $ (1,016 )   $ (461 )   $ (530 )   $ 6,383    $ 5,883    $ 5,900

Feb

     30       107       91       6,444      6,194      6,200

Mar

     3,316       347       295       3,423      3,423      3,400

Apr

     (475 )     233       198       4,096      3,366      3,400

May

     107       466       396       4,385      4,135      4,200

Jun

     1,300       698       593       3,678      3,678      3,700

Jul

     (950 )     360       306       4,934      4,204      4,200

Aug

     1,187       600       510       4,257      4,007      4,000

Sep

     1,212       693       589       3,634      3,634      3,700

Oct

     (589 )     390       332       4,555      3,816      3,800

Nov

     371       394       335       4,519      4,269      4,300

Dec

     1,404       759       645       3,760      3,760      3,800

Total

   $ 5,897     $ 4,586     $ 3,760     $ 3,760    $ 3,760    $ 3,800

Per 2008 10 K

   $ 5,897              

Jan 2010

     $ 390     $ 332     $ 4,680    $ 4,180    $ 4,200

Feb 2010

       394       335       4,983      4,733      4,700

Mar 2010

       759       645       5,447      5,447      5,500

Note:

If financial covenant is not reset by April 10, 2010, April test will be FCCR
1.25:1

Column A represents actual EBITDA for 2008 retrieved from client's projection
model and total matched to 2008 10K

Column B represents EBITDA per 2009 projections

Column C represents 85% of 2009 projected EBITDA

Column D represents rolling EBITDA (A and C)

Column E is the same as D except that non-qtr month ends are lower than in D—QTR
end periods are equal

Column F covenant ( rounded)